DETAILED ACTION
Status of Claims
Claims 22-51 are allowable as set forth below.    

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 11, 2022, has considered by the Examiner.


Allowable Subject Matter
Applicant has filed an additional IDS form for consideration.  The Examiner asserts that the prior art made of record in the IDS form filed February 11, 2022 fail to remedy the deficiencies as noted in the Notice of Allowance mailed February 15, 2022. Thereby, the claims are allowable for at least the reasons set forth in the Notice of Allowance mailed February 15, 2022. Moreover, even assuming arguendo that the features of the claims exist individually, the combination of features as claimed would not have been obvious to one of ordinary skill in the art because any combination of the evidence obtained to reach 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN G. PALAVECINO whose telephone number is (571)270-1355.  The examiner can normally be reached on M-F 800-500 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATHLEEN PALAVECINO/
Primary Examiner, Art Unit 3625